DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 9/23/19. It is noted, however, that applicant has not filed a certified copy of the CN201910901563.0 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 8, 10, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pastore et al (USP 10,491,126).
Regarding claim 1, Pastore’s Fig. 2A shows an apparatus comprising:
a rectifier (D1/D2) configured to convert an alternating current voltage into a direct current voltage, wherein the alternating current voltage is generated by a receiver coil (243/244) configured to be magnetically coupled to a transmitter coil (242) of a wireless power transfer system;

a controller (221) configured to detect a plurality of operating parameters (250, 254, and 260) and generate a control signal (228) applied to a control loop of the first stage.
As to claim 3, the apparatus of claim 1, wherein:
the controller comprises a control circuit (261) configured to detect the plurality of operating parameters and generate a PWM signal (263) applied to a feedback node (input of driver 223) of the control loop of the first stage.
As to claims 8 and 10, these claims are rejected for the same reasons as claim 1.
As to claim 17, this claim is rejected for the same reasons as claim 1.
Claims 8 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Low et al (USP 10,389,236).
	Regarding claim 8, Low’s Fig. 5 shows a method comprising:
detecting a plurality of operating parameters of a high efficiency power converter (10),
wherein the high efficiency power converter comprises a first stage (18) and a second stage (20) connected in cascade (clearly shown);
generating a control signal (22, 24, or 32) based upon the plurality of operating parameters (VIN, VX, VOUT, ILX, and IOUT); and
controlling an output voltage of the first stage through applying the control signal to a
feedback loop (16) of the first stage.
	As to claim 9, Low’s Fig. 5 shows the method of claim 8, wherein:
A) and a low-side switch (SB), and wherein gate drive signals of the high-side switch and a low-side switch are generated by the feedback loop of the first stage (via switch-control circuit 40); and
the second stage (20) is a charge pump converter (clearly shown).

Allowable Subject Matter
Claims 2, 4-7, 11-16, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM HERNANDEZ whose telephone number is (571)272-8979.  The examiner can normally be reached on Mon to Fri; 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/WILLIAM HERNANDEZ/Primary Examiner, Art Unit 2849